DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claim 8) in the reply filed on 4/19/2022 is acknowledged.  The traversal is on the ground(s) that “the office action has not shown the requirements of 806.05(f)(B), and has failed to meet its burden for the restriction requirement.”.  This is not found persuasive because the product can be made by another process such as that recited in claim 8 or not providing an adjustment step.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding Claim 8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaardijk et al., US 2012/0136178l


Regarding claim 8, Smaardijk et al., teaches a method for producing a high-purity ethylene carbonate (0005; 0014)-containing composition; wherein the method comprises the following steps: (1) a reaction step of providing an ethylene carbonate- containing composition (0012-0013) by reacting ethylene oxide with carbon dioxide (0014); (2) a step of measuring the total content of 2-chloroethanol (0010; 0047) in the ethylene carbonate-containing composition (0054); and (3) a step of selecting the ethylene carbonate-containing composition having a total content of the 2-chloroethanol, of 500 ppm by mass or less (0059; Table 1).
Smaardijk et al., does not recite comprising 90% by mass or more ethylene carbonate (0048).
However, the invention as a whole would have been obvious to one of ordinary skill in the art because although Smaardijk et al., does not teach the percentage by mass of ethylene carbonate, Smaardijk et al., teaches “not all the ethylene carbonate in the ethylene carbonate stream is converted to ethylene glycol, and the first ethylene glycol stream comprises ethylene 
carbonate.  Preferably there is up to 8000 ppm of ethylene carbonate in the first ethylene glycol stream, more preferably up to 5000 ppm.” (0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Allen et al., US 2015/0299372; Yamagishi, CN 102656156.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727